                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


    UNITED STATES OF AMERICA,                         No. 4:20-CR-00106

         v.                                           (Judge Brann)

    THOMAS STANKO,

                 Defendant.

                              MEMORANDUM OPINION

                                     MAY 4, 2021

I.      BACKGROUND

        On May 28, 2020, Thomas Stanko was indicted by a grand jury on three

counts, all related to a single, unregistered, sawed-off rifle.1 This rifle was

uncovered by law enforcement in October 2019 while executing a search warrant

at a cabin owned by Stanko in Potter County, Pennsylvania.2 Count One charges

Stanko with possession of an unregistered sawed-off rifle in violation of 26 U.S.C.

§ 5861(d).3 Count Two charges him with possession of a firearm with an

obliterated serial number in violation of 18 U.S.C. § 922(k).4 And Count Three

charges him with possession of a firearm by a felon in violation of 18 U.S.C.

§ 922(g).5


1
     Doc. 24 at 2-3.
2
     Id. at 3.
3
     Doc. 1.
4
     Id.
5
     Id.
        In April 2018, Pennsylvania State Police executed a search warrant at

Stanko’s home in Latrobe, Pennsylvania in connection to a state investigation of

Stanko.6 The home was occupied by Stanko’s mother at the time, and the search

uncovered 28 firearms, several of which had been reported stolen.7 Following this

search, federal law enforcement began investigating Stanko for potential violations

of federal firearms law in August 2018.8

        On August 20, 2018, Pennsylvania State Police listened to calls made by

Stanko from the Westmoreland County Jail (where he was incarcerated) to his

girlfriend, Rebecca Pravlick, and to his mother.9 During these calls, Stanko used

coded language to describe specific locations in his Latrobe home where he had

stored firearms.10 For example, Stanko told his mother that he had placed an

“item” in an antique clock within the home, and informed his mother that there

were three or four more “of those” in the basement in a plastic tote stored near

Christmas decorations in the home’s game room.11 With this information, on

August 22, 2018, Pennsylvania State Police executed a second warrant at Stanko’s

Latrobe home and discovered four firearms.12 These firearms were found in




6
     Doc. 24-1 ¶ 13.
7
     Id.
8
     Id. ¶ 12.
9
     Id. ¶ 15.
10
     Id.
11
     Id.
12
     Id. ¶ 18.
                                           2
locations referred to by Stanko in the August 20 calls made to his mother and to

Pravlick.13

        On August 29, 2018, Pennsylvania State Police executed a third search

warrant at a storage unit owned by Stanko in Westmoreland County,

Pennsylvania.14 This search was preceded by an interview with Stanko’s former

girlfriend, who indicated that Stanko owned the storage unit and kept firearms

there.15 Pennsylvania State Police also relied on a letter written by Stanko to

Pravlick describing the storage unit in detail, and the fact that when Stanko gave

Pravlick the letter, he spoke in a hushed tone and used hand signals to indicate to

her that firearms were present in the storage unit.16 The search uncovered thirteen

additional firearms.17

        Between April 2018 and October 23, 2018, during various phone calls

Stanko made to his mother and Pravlick from the Westmoreland County Jail,

Stanko repeatedly referenced a remote cabin that he owned in Potter County,

Pennsylvania.18 Stanko used various argot to refer to the cabin, including calling it

the place “up North,” “up yonder,” “up there,” or “where the coon dogs are.”19 He



13
     Id.
14
     Id. ¶ 21.
15
     Id. ¶ 20.
16
     Id.
17
     Id. ¶ 23.
18
     Id. ¶ 24.
19
     Id. A neighbor living near Stanko’s Potter County cabin appears to own several coon dogs.
     Id.
                                                3
asked his mother and Pravlick to take a trip together to check on the property and

make sure that it was secure.20 Stanko also instructed his mother to pay taxes on

the property in cash or by money order “so as not to raise suspicion or alert law

enforcement.”21 At no point, however, did Stanko refer to any specific item or

items within the cabin, either in plain or coded language.

        Federal Agent Jarod Chittum subsequently applied for a warrant to search

Stanko’s Potter County cabin on October 23, 2018.22 Magistrate Judge William I.

Arbuckle granted the warrant application on the same date.23 The search, executed

on October 25, 2018, uncovered a single, sawed-off shotgun.24 The affidavit

submitted in support of the warrant application premised probable cause on three

facts, that:

              First, in previous communications, Stanko had used coded language
               and terminology to instruct Pravlick and his mother to move or secure
               firearms in properties that he owned, and searches of these properties
               and locations uncovered firearms;
              Second, Stanko instructed his mother to pay taxes on the property in
               cash or by money order to avoid alerting law enforcement; and
              Third, firearms are generally maintained and stored for long periods
               of time.25




20
     Id.
21
     Id.
22
     Doc. 24-1.
23
     Doc. 21 at 2.
24
     Doc. 21 at 3.
25
     Doc. 24-1 ¶¶ 25-30.
                                           4
         Stanko now moves to suppress the shotgun recovered from his Potter

County cabin as the fruits of an unlawful search.26 Stanko claims that the October

2018 warrant to search the cabin was not supported by probable cause because it

did not contain facts demonstrating a fair probability that firearms would be found

there. The Government contests this assertion, and maintains that Stanko’s pattern

of communications with his mother and Pravlick created probable cause.

Alternatively, the Government argues that the good-faith exception applies.

         The Court conducted an oral argument on Stanko’s motion on April 23,

2020. This matter is now ripe for disposition; for the following reasons, Stanko’s

motion is granted.

II.      DISCUSSION

         A.      Probable Cause

         The Fourth Amendment states that “[t]he right of the people to be secure in

their persons, houses, papers, and effects, against unreasonable searches and

seizures, shall not be violated, and no Warrants shall issue, but upon probable

cause, supported by Oath or affirmation, and particularly describing the place to be

searched, and the persons or things to be seized.”27 In general, to satisfy the

reasonableness criteria, the Fourth Amendment “requires police to secure a warrant

before conducting a search.”28


26
      Doc. 20. He does not contest the validity of the preceding three searches.
27
      U.S. Const. Amend. IV.
28
      Maryland v. Dyson, 527 U.S. 465, 466 (1999).
                                                  5
        To be valid under the Fourth Amendment, warrants must satisfy three

requirements: (1) they must be issued by neutral, disinterested magistrates; (2) the

person seeking the warrant “must demonstrate to the magistrate their probable

cause to believe that ‘the evidence sought will aid in a particular apprehension or

conviction’ for a particular offense”; and (3) the “‘warrants must particularly

describe the “things to be seized,”’ as well as the place to be searched.”29 The

parties presently dispute the second factor: whether the warrant to search Stanko’s

Potter County cabin was supported by probable cause.

        When determining whether a warrant is supported by probable cause, “[a]

reviewing court may not conduct a de novo review of a probable cause

determination.”30 Rather, “[t]he duty of a reviewing court is ‘simply to ensure that

the magistrate had a substantial basis for concluding that probable cause

existed.’”31 “[I]f a substantial basis exists to support the magistrate’s probable

cause finding, [this Court] must uphold that finding even if a different magistrate

judge might have found the affidavit insufficient to support a warrant.”32 Although

this Court must “not merely rubber stamp a magistrate’s conclusions, [it] must




29
     Dalia v. United States, 441 U.S. 238, 255 (citations omitted).
30
     United States v. Golson, 743 F.3d 44, 53 (3d Cir. 2014) (citing Illinois v. Gates, 462 U.S. 213,
     236 (1983)).
31
     United States v. Miknevich, 638 F.3d 178, 182 (3d Cir. 2011) (quoting Gates, 462 U.S. at 238
     (ellipsis omitted)).
32
     Id. (internal quotation marks omitted).
                                                 6
heed the Supreme Court’s direction that ‘doubtful or marginal cases in this area

should be largely determined by the preference to be accorded to warrants.’”33

        “A magistrate may find probable cause when, viewing the totality of the

circumstances, ‘there is a fair probability that contraband or evidence of a crime

will be found in a particular place.’”34 The United States Court of Appeals for the

Third Circuit has “held that probable cause is a fluid concept that turns on the

assessment of probabilities in particular factual contexts not readily, or even

usefully, reduced to a neat set of legal rules.”35 Further, “[t]he supporting affidavit

to a search warrant is to be read in its entirety and in a common sense, nontechnical

manner.”36

        The Government argues that Stanko’s pattern of communicating to his

mother and Pravlick using coded language to provide instructions regarding

firearms within his properties demonstrates probable cause. “Facts of past criminal

activity that by themselves are too stale can be sufficient [to satisfy probable cause]

if the affidavit establishes a pattern of continuing criminal activity so there is

reason to believe that the cited activity was probably not a one-time occurrence.”37



33
     United States v. Stearn, 597 F.3d 540, 554 (3d Cir. 2010) (quoting Gates, 462 U.S. at 237 n.10
     (internal citation omitted)).
34
     Miknevich, 638 F.3d at 182 (quoting Gates, 462 U.S. at 238).
35
     Id. (internal quotation marks omitted).
36
     Id.
37
     United States v. Wagner, 989 F.2d 69, 75 (2d Cir. 1993) (first citing United States v. Fama,
     758 F.2d 834, 838 (2d Cir. 1985); and then citing United States v. Barlin, 686 F.2d 81, 87-88
     (2d Cir. 1982)).
                                                  7
Consequently, probable cause may be demonstrated by linking a defendant to an

“ongoing conspiracy” or a continuous criminal scheme.38

        That said, the Court finds this general rule inapplicable here and concludes

that probable cause is lacking. First, Stanko’s conduct does not constitute a

“pattern.” He twice used codes to indicate to his mother and Pravlick the location

of firearms contained on his property. However, using coded language in different

manners on two separate occasions is not enough to establish a pattern, even if

both times Stanko was using the codes to refer to firearms. Further, Stanko’s past

references to specific items within his home and storage unit are distinguishable

from the present case where Stanko has used veiled language to describe the

general existence of his cabin, not any items within it.

        Second, even if Stanko’s use of code could constitute a pattern, it is not a

pattern of “continuing criminal activity” giving rise to a belief that such activity is

not a one-off occurrence. The cases applying this rule have generally only done

so where a defendant is accused of participating in a criminal enterprise or

conspiracy, most frequently involving drug distribution or trafficking.39 In these

instances, the criminal scheme is ongoing—in other words, it is reasonably




38
     Id. (citations omitted).
39   Compare id.; Fama, 758 F.2d at 838; Barlin, 686 F.2d at 87-88. The Court notes that merely
     possessing (as opposed to trafficking) firearms unlawfully does not necessarily imply the
     existence of more firearms in other locations.
                                                  8
expected that other crimes will be committed in furtherance of the operation.40 By

comparison, possessing firearms (like possessing drugs) is more appropriately

considered a one-off offense; once the contraband is confiscated, possession has

ceased. Accordingly, unlike distribution or trafficking, the crime of possession

alone does not necessarily imply continuing criminal activity.

        Moreover, absent any link to a broader criminal conspiracy or pattern of

conduct, the individual facts asserted are insufficient to establish probable cause.

Even when considered together, the only three facts the affidavit cites in support

fail to either give rise to an inference of criminal activity or are so generalized as to

lack any connection to Stanko’s cabin. Telling one’s mother and girlfriend to

check on and secure a property is not in and of itself criminal in nature. And while

directing one’s mother to not pay taxes by check to avoid alerting law enforcement

is odd and certainly suspect, this fact alone does not tend to show that firearms are

present in Stanko’s Potter County cabin.41 The final fact regarding the general

longevity of firearms is likewise too broad to give rise to probable cause

specifically directed at Stanko’s cabin. Consequently, the Court finds that the




40
     For example, one might expect to find narcotics in the home of a person engaged in a
     conspiracy to traffic drugs.
41
     It is not clear from the affidavit whether Stanko actually stated that he wanted his mother to
     pay taxes by check or money order to avoid alerting law enforcement, or whether that was the
     agent’s interpretation of his actual statements. Nevertheless, the Court finds that either
     construction is insufficient to establish probable cause because it does not tend to demonstrate
     the presence of firearms specifically.
                                                    9
affidavit supporting the October 2018 warrant of Stanko’s Potter County cabin was

unsupported by probable cause.

        B.      Good-Faith Exception

        The Court also rules that the good-faith exception does not apply. “The

exclusionary rule is a prudential doctrine that prevents the government from

relying at trial on evidence obtained in violation of the Fourth Amendment’s

strictures.”42 “However, the rule is not intended to remedy Fourth Amendment

violations, and does not necessarily apply each time a violation occurs.”43

        “Accordingly, in determining whether the exclusionary rule applies, [this

Court must] engage in a cost-benefit analysis, balancing the deterrence benefits of

suppression against its substantial social costs.”44 The United States Supreme

Court has made clear that “[s]uppression of evidence . . . has always been our last

resort, not our first impulse.”45 Thus:

        Where the particular facts of a case indicate that law enforcement
        officers acted with an objectively reasonable good-faith belief that their
        conduct was lawful, or when their conduct involved only simple,
        isolated negligence, there is no illicit conduct to deter. In such
        circumstances, the deterrence rationale loses much of its force and
        exclusion cannot pay its way. Alternatively, where law enforcement
        conduct is deliberate, reckless, or grossly negligent or involves
        recurring or systemic negligence, deterrence holds greater value and
        often outweighs the associated costs.46

42
     United States v. Werdene, 883 F.3d 204, 215 (3d Cir.) (brackets and internal quotation marks
     omitted), cert. denied, 139 S. Ct. 260 (2018).
43
     Id.
44
     Id. (brackets and internal quotation marks omitted).
45
     Hudson v. Michigan, 547 U.S. 586, 591 (2006).
46
     Werdene, 883 F.3d at 215-16.
                                                 10
        The existence of a search warrant is usually sufficient to establish that an

officer conducted a search in good faith, but there are cases in which an officer’s

reliance on a warrant is not reasonable and would fail to trigger the good faith

exception.47 In determining whether the good faith exception applies, this Court

must determine “whether a reasonably well trained officer would have known that

the search was illegal despite the magistrate’s authorization.”48 This may occur in

the following narrow situations:

        (1) when the magistrate judge issued the warrant in reliance on a
            deliberately or recklessly false affidavit;

        (2) when the magistrate judge abandoned his judicial role and failed
            to perform his neutral and detached function;

        (3) when the warrant was based on an affidavit ‘so lacking in indicia
            of probable cause as to render official belief in its existence
            entirely unreasonable’; or

        (4) when the warrant was so facially deficient that it failed to
            particularize the place to be searched or the things to be seized.49

        Stanko argues that the affidavit here was “so lacking in indicia of probable

cause as to render official belief in its existence entirely unreasonable.” The Court

agrees.




47
     United States v. Hodge, 246 F.3d 301, 307-08 (3d Cir. 2001).
48
     United States v. Leon, 468 U.S. 897, 922 n.23 (1984).
49
     Hodge, 246 F.3d at 308 (brackets omitted).
                                                11
       As discussed above, nothing in the affidavit can be reasonably construed as

implying the existence of firearms in Stanko’s Potter County cabin. During

Stanko’s recorded calls, he never referred to specific items or containers within the

cabin, asked either his mother or Pravlick to retrieve or move any items, or

discussed the cabin with any specificity. The only references Stanko made to the

cabin was to ask his mother and girlfriend to check on it and to ask his mother to

pay property taxes on the cabin. Even taken together, these facts are plainly

insufficient to support probable cause. Accordingly, Stanko’s motion to suppress

is granted.

III.   CONCLUSION

       An appropriate Order follows.


                                              BY THE COURT:


                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              United States District Judge




                                         12
